Citation Nr: 1529829	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-33 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for esophageal disability, to include Barrett's esophagus and esophageal cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from October 1969 to August 1971.

This appeal to the  Board of Veterans' Appeals (Board) from a rating decision of the RO.  

The original service connection claim for Barrett's esophagus has been expanded to include esophageal cancer (also claimed to be of service etiology).  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  Thus, the Board has recharacterized the matter on appeal as shown on the title page.

This appeal has been processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and the Virtual VA claims processing system.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran had service in the Republic of Vietnam during the Vietnam era and therefore is presumed to have had in-service exposure to herbicides, including Agent Orange.

3.  At no point pertinent to the June 2011 claim for service connection has there been any competent indication of any current esophageal disability, to include Barrett's esophagus and esophageal cancer, for which service connection may be granted. 

4.  Barrett's esophagus and esophageal cancer are not disorders presumed to be etiologically related to exposure to herbicides used in the Republic of Vietnam, including Agent Orange.

5.  A history of Barrett's esophagus was first clinically documented decades after service discharge and is not shown to be medically-related to service, to include presumptive herbicide exposure therein; there is no medical indication that esophageal cancer has ever been demonstrated.


CONCLUSION OF LAW

The criteria for service connection for esophageal disability, to include Barrett's esophagus and esophageal cancer, are not met.   3 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2011 letter, sent prior to the initial unfavorable decision issued in April 2012 advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as VA and identified post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In October 2011, the Veteran identified pertinent records from a doctor associated with the Berkshire Medical Center dated from 1998, forward.  The record as it stands contains records from that facility dated from 2005; however, even that evidence and the remainder of the evidentiary record fails to establish the element of current disability.  Accordingly, the Board finds any failure to obtain earlier records non-prejudicial, as doing so would in no way impact a finding of current disability. 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his service connection claim and the Board finds that such is not necessary in the instant case.  In this regard, under 38 U.S.C.A. § 5103A (d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

However, as explained below, the  Board finds that, on these facts, a VA examination with nexus opinion is not required to decide this claim.  Moreover, neither the Veteran nor his representative has identified any additional, outstanding records pertinent to the claim herein decided that have not been requested or obtained.  Thus, the Board finds that VA has fully satisfied it's duty to assist.  

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran is in no way prejudiced by the Board proceeding to the merits of his claim, at this juncture.

Analysis

The Veteran's DD 214 reflects that he served with the United States Army and had service in Vietnam from August 1970 to August 1971. 

The STRs are entirely negative for any clinical indications or diagnosis relating to the esophagus, and do not contain any mention of throat complaints or symptoms.  

Private records of 2006 note a history of Barrett esophagus with Brunner gland hyperplasia.  In January 2010, the Veteran underwent an upper endoscopy based on indications of Barrett s esophagus.  The findings revealed mucosa suggestive of short segment Barrett's esophagus, previous of the stomach (biopsy).  A recommendation to be retested in 2 1/2 years was made.  A 2011 VA record mentions a history of esophageal cancer asthma vs COPD.  

In June 2011, the Veteran filed a service connection claim for Barrett's esophagus

On his November 2012 substantive appeal form, the Veteran stated that during service he had been stationed in northern Vietnam where Agent Orange was sprayed and that throat problems began shortly thereafter.  


The Veteran contends that exposure to herbicides including Agent Orange during service in Vietnam led to the development of Barrett's esophagus and esophageal cancer.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, a malignant tumor will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").

Specific to the Veteran's claim, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii).  Respiratory cancers, such as cancers of the lung, bronchus, larynx, or trachea, are listed as diseases that have been associated with Agent Orange exposure.  Esophageal cancer is not, however, listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

As an initial matter, the Board is unable to find any competent medical evidence of currently claimed disability involving the esophagus.  For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed , or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether the Veteran has a current disability for service connection purposes.  

Here, VA and private medical records refer to a history of Barrett's esophagus, apparently diagnosed and treated well before the filing of the June 2011 service connection claim, and not shown to be diagnosed as an active or current condition, or symptomatic from that point onward.  At no time shortly prior to or since the June 2011 filing of the service connection claim has any diagnosed esophageal disability been medically shown.  Thus, although the Veteran is seeking service connection, and a post-service history of Barrett's esophagus is documented, there is otherwise no competent, probative evidence indicating that he has, or at any time pertinent to this appeal has had, an esophageal disability, to include Barrett's as an active, current disability.  

As for the Veteran's own assertions relating to his currently claimed disability, the Board notes that he, like other claimants, is competent to report symptoms of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Notably, however, as such disorders  involve internal processes which require evaluation and testing to identify, the Veteran is not competent himself to clinically diagnose any such condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (providing opinion as to the diagnosis and etiology of the claimed heart condition falls outside the realm of common knowledge of a lay person).  See also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382. 

In this case, as there simply is no competent evidence of currently manifested claimed disability, to include Barrett's esophagus and/or esophageal cancer, the claim may be denied on this basis, alone.  

Furthermore, even if the Board was to find evidence of the currently claimed disability, the claim would still fail.  

The evidence establishes that the Veteran served in the Republic of Vietnam from August 1970 to August 1971.  Therefore, exposure to herbicide agents during service is presumed by regulation.  However, with regard to the question of entitlement to service connection on a presumptive basis due to herbicide exposure, neither Barrett's esophagus nor esophageal cancer is included on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application in this case. 

The Veteran has essentially maintained that esophageal cancer should be considered a presumptive type of cancer.  VA specifically set forth which cancers were associated with Agent Orange and other herbicide exposure, and in so doing did not include cancer of the esophageal cancer.  The 2006 Institute of Medicine (IOM) studies were found by VA to be inadequate and/or insufficient to support an association between esophageal cancer and Agent Orange.  In July 2007, the NAS issued an update.  With respect to esophageal cancer, NAS found that no new data had emerged to alter the conclusion that the cumulative evidence of an association between esophageal cancer and Agent Orange is inadequate or insufficient.  See 75 Fed. Reg. 32540, 32543 (June 8, 2010).  Thus, VA has limited the respiratory cancers to those areas that it specifically listed under 38 C.F.R. § 3.309(e), not including esophageal cancer. 

The legal authority governing direct service connection and presumptive service connection for chronic diseases would also provide no basis to establish service connection.  See Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  The history of Barrett's esophagus was not clinically documented until decades after the Veteran's discharge from service-well outside of the typical one-year presumptive period for specified chronic diseases, such as a malignant tumor.  The Board additionally  notes that a significant lapse in time between service and the post-service documentation of a disability is a factor that tends to weigh against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion that even suggests that an etiological relationship exists between the claimed disability and service.  Post-service private medical records and VA records represent the only evidence on file even noting a history of Barrett's esophagus, and none of those records reference symptomatology dating to service or any include any comment with respect to the etiology of any such condition.  

Moreover, on these facts, VA is not required to further develop the claim on the questions of current disability and/or nexus.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, or, as appropriate, service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this appeal, the claim does not meet the fundamental requirements to obtain a VA examination or medical opinion.  As indicated above, although the Veteran is presumed to have had herbicide exposure during service, no esophageal or throat problems were shown in service, and no history of such problems was clinically documented until decades after service.  Moreover, aside from his own lay assertions, there is no competent indication that the Veteran has, or has had, an esophageal disability, to include Barrett's esophagus, at any point pertinent to this appeal, or that any such disability, if existing, would be in any way related to service, to include presumed herbicide exposure therein.  

In essence, then, there is no competent evidence indicating the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service.  As the current record does not reflect even a prima facie claim for service connection for the claimed disability, VA has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004).

Finally, to the extent that the Veteran himself asserts that he suffers from service-related Barrett's esophagus and/or esophageal cancer, such assertions do not provide persuasive support for the claim.  While the Board does not doubt the sincerity of the Veteran's beliefs, he simply is not competent to establish either the diagnosis or etiology of the claimed disability on the basis of his own lay assertions.  

Although lay persons are competent to provide opinions on some medical issues, providing an opinion as to the diagnosis and etiology of a Barrett's esophagus and/or esophageal cancer-both complex disabilities-falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 Fed. Cir. 2007 ) (lay persons not competent to diagnose cancer); see also Kahana,  24 Vet. App. at 435.  Accordingly, the Veteran's opinions in this regard are not competent, and are therefore are of no probative value in this case. 

Under these circumstances, the claim on appeal must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, there simply is no competent, probative evidence to support the current disability and medical nexus elements of the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for esophageal disability, to include Barrett's esophagus and  esophageal cancer, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


